Gen. Laws cap. 77, § 5, is evidently intended to give a large discretion to town and city councils, with which the court would not be disposed to interfere upon slight grounds. But in this case, owing to the narrowness of some of the streets through which the city of Woonsocket has ordered the complainant to extend its road, the narrow bridge on Sayles street, and also the nearness of a portion of the proposed layout to existing tracks, the court is of opinion that the order in question is unreasonable.